Exhibit 10.6



CAPITOL FEDERAL FINANCIAL

STOCK OPTION AND INCENTIVE PLAN



NON-QUALIFIED STOCK OPTION AGREEMENT

 

NQSO NO.

This Option is granted on (the "Grant Date"), by Capitol Federal Financial, a
Federal corporation (the "Corporation"), to (the "Optionee"), in accordance with
the following terms and conditions:

1. Option Grant and Exercise Period. The Corporation hereby grants to the
Optionee a Non-Qualified Stock Option ("Option") to purchase, pursuant to the
Capitol Federal Financial 2000 Stock Option and Incentive Plan, as the same may
be amended from time to time (the "Plan"), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of shares (the "Option Shares")
of the common stock of the Corporation ("Share" or "Shares") at the price of $
per Share (the "Exercise Price"). A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached to this Award Agreement.

This Option shall be exercisable only during the period (the "Exercise Period")
commencing on the dates set forth in Section 2 below, and ending at 5:00 p.m.,
Topeka, Kansas time, on the date fifteen years after the Grant Date, such later
time and date being hereinafter referred to as the "Expiration Date," subject to
earlier expiration in accordance with Section 5 in the event of a Termination of
Service.

Method of Exercise of This Option
. This Option may be exercised during the Exercise Period, with respect to not
more than the cumulative number of the Option Shares set forth below on or after
the dates indicated, by giving written notice to the Corporation as hereinafter
provided specifying the number of the Option Shares to be purchased.

Cumulative Number of

Option Shares Exercisable



 

Date





















The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 11 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering Shares already owned by the Optionee having a
Market Value equal to the Exercise Price, or (iii) a combination of cash and
such Shares. Promptly after such payment, subject to Section 3 below, the
Corporation shall issue and deliver to the Optionee or other person exercising
this Option a certificate or certificates representing the Option Shares so
purchased, registered in the name of the Optionee (or such other person), or,
upon request, in the name of the Optionee (or such other person) and in the name
of another in such form of joint ownership as requested by the Optionee (or such
other person) pursuant to applicable state law.

3. Delivery and Registration of the Option Shares. The Corporation's obligation
to deliver the Option Shares hereunder shall, if the Committee so requests, be
conditioned upon the Optionee's compliance with the terms and provisions of
Section 11 of the Plan.

4. Nontransferability of This Option. This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, (i) in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution; (ii) pursuant to a "domestic relations order," as defined in
Section 414(p)(1)(B) of the Code; or (iii) by gift to any member of the
Optionee's immediate family or to a trust for the benefit of one or more of such
immediate family members. During the lifetime of the Optionee, this Option shall
be exercisable only by the Optionee or a person acting with the legal authority
of the Optionee unless it has been transferred as permitted hereby, in which
case it shall be exercisable only by such transferee. The provisions of this
Option shall be binding upon, inure to the benefit of and be enforceable by the
parties hereto, the successors and assigns of the Corporation and any person
acting with the legal authority of the Optionee or to whom this Option is
transferred in accordance with this Section 4.

5. Termination of Service or Death of the Optionee. Except as provided in this
Section 5, and notwithstanding any other provision of this Option to the
contrary, this Option shall be exercisable only if the Optionee has not incurred
a Termination of Service at the time of such exercise.

If the Optionee incurs a Termination of Service for any reason excluding death
and Termination of Service for Cause, then the Optionee may, but only within the
period of three months immediately succeeding such Termination of Service and in
no event after the Expiration Date, exercise this Option to the extent the
Optionee was entitled to exercise this Option on the date of Termination of
Service. If the Optionee incurs a Termination of Service for Cause, all rights
under this Option shall expire immediately upon the giving to the Optionee of
notice of such termination. In the event of the death of the Optionee prior to
the Optionee's Termination of Service or within three months thereafter, the
person or persons to whom the Option has been transferred pursuant to Section 4
may, but only to the extent the Optionee was entitled to exercise this Option on
the date of the Optionee's death, exercise this Option at any time within one
year following the death of the Optionee, but in no event after the Expiration
Date.

Following the death of the Optionee, the Committee may, in its sole discretion,
as an alternative means of settlement of this Option, elect to pay to the person
to whom this Option is transferred pursuant to Section 4 the amount by which the
Market Value per Share on the date of exercise of this Option shall exceed the
Exercise Price for each of the Option Shares, multiplied by the number of the
Option Shares with respect to which this Option is properly exercised. Any such
settlement of this Option shall be considered an exercise of this Option for all
purposes of this Option and of the Plan.

6. Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding Shares by reason of any recapitalization, stock
split, reverse stock split, stock dividend, reorganization, consolidation,
combination or exchange of shares, merger, or any other change in the corporate
structure of the Corporation or in the Shares, the number and class of the
Option Shares covered by this Option and the Exercise Price shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

7. Effect of Merger or Other Reorganization. In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Optionee shall have the right
(subject to the provisions of the Plan and the limitations contained herein),
thereafter and during the Exercise Period, to receive upon exercise of this
Option an amount equal to the excess of the Market Value on the date of such
exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a Share
over the Exercise Price, multiplied by the number of the Option Shares with
respect to which this Option shall have been exercised. Such amount may be
payable fully in cash, fully in one or more of the kind or kinds of property
payable in such merger, consolidation or combination, or partly in cash and
partly in one or more of such kind or kinds of property, all in the discretion
of the Committee.

8. Effect of Change in Control.   If a tender offer or exchange offer for Shares
(other than such an offer by the Corporation) is commenced, or if a change in
control as defined in the Plan shall occur, all Options theretofore granted and
not fully exercisable shall become exercisable in full upon the happening of
such event.

9. Stockholder Rights Not Granted by This Option. The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.

10. Withholding Tax. Where the Optionee or another person is entitled to receive
the Option Shares pursuant to the exercise of this Option, the Corporation shall
have the right to require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
Affiliates is required to withhold with respect to the Option Shares, or in lieu
thereof, to retain, or sell without notice, a sufficient number of the Option
Shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee's compensation payable
by the Corporation to satisfy the Corporation's tax withholding requirements.

11. Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of Capitol Federal Financial, 700 Kansas
Avenue, Topeka, Kansas 66603. Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee's address noted below. Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Corporation or to the
Optionee, as the case may be.

12. Plan and Plan Interpretations as Controlling. This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.

13. Optionee Service. Nothing in this Option shall limit the right of the
Corporation or any of its Affiliates to terminate the Optionee's service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Optionee.

14. Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee's (or his legal representative's) written consent.

Optionee Acceptance
. The Optionee shall signify his acceptance of the terms and conditions of this
Option by signing in the space provided below and returning a signed copy hereof
to the Corporation at the address set forth in Section 11 above.

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.

Capitol Federal Financial,

a Federal Corporation

 

 

By:

John B. Dicus, President and Chief Executive Officer

 

ACCCEPTED:

 

 





